Pettit, J.
Suit by appellee against appellant, on a promissory noté. Answer, general and special, of no consideration. Trial by tbe court, finding for tbe appellee, and, over a motion for a new trial, judgment on the finding
The only question in the case is as to the sufficiency of the evidence to sustain the finding.
The judge, who tried the case, delivered a long opinion reviewing the evidence, and, after examining the evidence closely, we think the judge could not legally have come to a different conclusion from the one reached.
We are of the opinion, from the evidence, that this case was brought here for delay merely, and not to correct any error of the court below or with any reasonable expectation that the judgment would be reversed. -
The judgment is affirmed, at the costs of the appellant, with five per cent, damages.